Name: Council Regulation (EC) NoÃ 301/2007 of 19 March 2007 amending Annex I to Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  information technology and data processing
 Date Published: nan

 22.3.2007 EN Official Journal of the European Union L 81/11 COUNCIL REGULATION (EC) No 301/2007 of 19 March 2007 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) In the Combined Nomenclature set out in Annex I to Regulation (EEC) No 2658/87 (1) the CN codes for monitors are 8528 51 00, 8528 59 10 and 8528 59 90. (2) Council Regulation (EC) No 493/2005 of 16 March 2005 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (2) suspended totally, for a limited period, the autonomous Common Customs Tariff duties for monitors using liquid crystal display technology, with a diagonal measurement of the screen of 48,5 cm or less and a screen aspect ratio of 4:3 or 5:4 and classifiable under CN code 8528 21 90. (3) This suspension measure expired on 31 December 2006. (4) On consumer benefit grounds, to ensure rational development of production and an expansion of consumption within the Community and to promote trade between Member States and third countries, it is in the interest of the Community to extend the current autonomous duty suspension for certain types of monitors classified under CN code 8528 59 90 for another two years from 1 January 2007. (5) As a result of the amendments to the nomenclature appended as an Annex to the International Convention on the Harmonised Commodity Description and Coding System accepted pursuant to the Recommendation of 26 June 2004 of the Customs Cooperation Council and the adaptation of the Combined Nomenclature to the Harmonised System 2007, from 1 January 2007 products classifiable under CN code 8528 21 90 will be classified under CN code 8528 59 90 of the Combined Nomenclature. (6) Regulation (EEC) No 2658/87 should therefore be amended accordingly. (7) As the suspension introduced by this Regulation is a prolongation of a suspension introduced by Regulation (EC) No 493/2005 that expired on 31 December 2006 and since it is not in the interest of the Community that there be any interruption of the tariff treatment of the monitors covered by this suspension, this Regulation should enter into force immediately and apply from 1 January 2007, HAS ADOPTED THIS REGULATION: Article 1 In Annex 1 to Regulation (EEC) No 2658/87 the text in column 3 for CN code 8528 59 90 in Chapter 85, Section XVI of Part Two, Schedule of Customs Duties shall be replaced by the following: 14 (3) Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2007. For the Council The President Horst SEEHOFER (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 129/2007 (OJ L 56, 23.2.2007, p. 1). (2) OJ L 82, 31.3.2005, p. 1. (3) Customs duty autonomously suspended, until 31 December 2008, for monitors with a diagonal measurement of the screen of 48,5 cm or less and with an aspect ratio of 4:3 or 5:4 (TARIC code 8528599030).